    0:19-cv-03087-DCC        Date Filed 08/19/20    Entry Number 78     Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Dantae Raheeve Stukes,           )               Case No. 0:19-cv-03087-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                    AMENDED ORDER
                                 )
Warden, Ridgeland Correctional   )
Institution,                     )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge Paige J.

Gossett for pre-trial proceedings and a Report and Recommendation (“Report”). On

March 25, 2020, Respondent filed a Motion for Summary Judgment and a Return and

Memorandum. 1 ECF Nos. 43, 44. Petitioner filed a Response in Opposition. ECF No.

53. On June 16, 2020, the Magistrate Judge issued a Report recommending that the

Motion for Summary Judgment be granted and the Petition be denied. ECF No. 63.

Petitioner filed objections; Respondent filed a reply. ECF Nos. 65, 66. On July 21, 2020,

this Court issued an Order adopting in part and declining to adopt in part the

recommendation of the Magistrate Judge, granting the Motion for Summary Judgment,


      1   Both parties have filed additional motions which will be addressed below.
                                              1
     0:19-cv-03087-DCC       Date Filed 08/19/20    Entry Number 78      Page 2 of 11




and denying the Petition. ECF No. 68. Plaintiff filed a sur-reply without leave of Court on

July 27, 2020. ECF No. 71. Out of an abundance of caution for a pro se Plaintiff, the

Court has considered the sur-reply and issues this Amended Order.

                                   APPLICABLE LAW

Standard of Review

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

Habeas Corpus

       Petitioner’s claims are governed by 28 U.S.C. § 2254(d), which provides that his

petition cannot be granted unless the claims “(1) resulted in a decision that was contrary


                                             2
     0:19-cv-03087-DCC       Date Filed 08/19/20     Entry Number 78      Page 3 of 11




to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). “[A] federal habeas court

may not issue the writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Williams v. Taylor,

529 U.S. 362, 411 (2000). Importantly, “a determination of a factual issue made by a

State court shall be presumed to be correct,” and Petitioner has “the burden of rebutting

the presumption of correctness by clear and convincing evidence.”                28 U.S.C.

§ 2254(e)(1).

       Procedural Bypass

       Procedural bypass, sometimes referred to as procedural bar or procedural default,

is the doctrine applied when a petitioner seeks habeas corpus relief based on an issue

he failed to raise at the appropriate time in state court, removing any further means of

bringing that issue before the state courts. In such a situation, the petitioner has bypassed

his state remedies and, as such, is procedurally barred from raising the issue in his federal

habeas petition. See Smith v. Murray, 477 U.S. 527, 533 (1986). The United States

Supreme Court has stated that the procedural bypass of a constitutional claim in earlier

state proceedings forecloses consideration by the federal courts. Id. Bypass can occur


                                             3
     0:19-cv-03087-DCC       Date Filed 08/19/20     Entry Number 78       Page 4 of 11




at any level of the state proceedings if a state has procedural rules that bar its courts from

considering claims not raised in a timely fashion. Id.

       The Supreme Court of South Carolina will refuse to consider claims raised in a

second appeal that could have been raised at an earlier time. See S.C. Code Ann. § 17-

27-90; Aice v. State, 409 S.E.2d 392, 394 (S.C. 1991). Further, if a prisoner has failed to

file a direct appeal or a PCR application and the deadlines for filing have passed, he is

barred from proceeding in state court. S.C. App. Ct. R. 203(d)(3), 243. If the state courts

have applied a procedural bar to a claim because of an earlier default in the state courts,

the federal court honors that bar. See Reed v. Ross, 468 U.S. 1, 11 (1984); see also

Kornahrens v. Evatt, 66 F.3d 1350, 1357 (4th Cir. 1995). As the United States Supreme

Court explained:

              [State procedural rules promote] not only the accuracy and
              efficiency of judicial decisions, but also the finality of those
              decisions, by forcing the defendant to litigate all of his claims
              together, as quickly after trial as the docket will allow, and
              while the attention of the appellate court is focused on his
              case.

Reed, 468 U.S. at 10–11.

       However, if a federal habeas petitioner can show both (1) “‘cause’ for

noncompliance with the state rule” and (2) “‘actual prejudice resulting from the alleged

constitutional violation[,]’” the federal court may consider the claim. Smith, 477 U.S. at

533 (quoting Wainwright v. Sykes, 433 U.S. 72, 84 (1977)). When a petitioner has failed

to comply with state procedural requirements and cannot make the required showing of


                                              4
     0:19-cv-03087-DCC      Date Filed 08/19/20    Entry Number 78      Page 5 of 11




cause and prejudice, the federal courts generally decline to hear the claim. Murray v.

Carrier, 477 U.S. 478, 496 (1986). Further, if the petitioner does not raise cause and

prejudice, the court need not consider the defaulted claim. See Kornahrens, 66 F.3d at

1363.

        If a federal habeas petitioner has failed to raise a claim in state court and is

precluded by state rules from returning to state court to raise the issue, he has

procedurally bypassed his opportunity for relief in the state courts and in federal court.

Coleman v. Thompson, 501 U.S. 722, 731–32 (1991). Absent a showing of cause and

actual prejudice, a federal court is barred from considering the claim. Wainwright, 433

U.S. at 87. In such an instance, the exhaustion requirement is technically met, and the

rules of procedural bar apply. Teague v. Lane, 489 U.S. 288, 298 (1989).

        Cause and Actual Prejudice

        Because the requirement of exhaustion is not jurisdictional, this Court may

consider claims that have not been presented to the Supreme Court of South Carolina in

limited circumstances—where a petitioner shows sufficient cause for failure to raise the

claim and actual prejudice resulting from the failure, Coleman, 501 U.S. at 750, or where

a “fundamental miscarriage of justice” has occurred, Carrier, 477 U.S. at 495–96. A

petitioner may prove cause if he can demonstrate ineffective assistance of counsel

relating to the default, show an external factor hindered compliance with the state

procedural rule, or demonstrate the novelty of a particular claim, where the novelty of the

constitutional claim is such that its legal basis is not reasonably available to the
                                          5
     0:19-cv-03087-DCC          Date Filed 08/19/20   Entry Number 78      Page 6 of 11




petitioner’s counsel. Id. at 487–89; Reed, 468 U.S. at 16. Absent a showing of “cause,”

the court is not required to consider “actual prejudice.” Turner v. Jabe, 58 F.3d 924, 931

(4th Cir. 1995). However, if a petitioner demonstrates sufficient cause, he must also show

actual prejudice to excuse a default. Carrier, 477 U.S. at 492. To show actual prejudice,

the petitioner must demonstrate more than plain error. Engle v. Isaac, 456 U.S. 107,

134–35 (1982).

       As an alternative to demonstrating cause for failure to raise the claim, the petitioner

must show a miscarriage of justice. To demonstrate a miscarriage of justice, the petitioner

must show he is actually innocent. See Carrier, 477 U.S. at 496 (holding a fundamental

miscarriage of justice occurs only in extraordinary cases, “where a constitutional violation

has probably resulted in the conviction of someone who is actually innocent”). Actual

innocence is defined as factual innocence, not legal innocence. Bousley v. United States,

523 U.S. 614, 623 (1998). To meet this actual innocence standard, the petitioner’s case

must be truly extraordinary. Carrier, 477 U.S. at 496.

       Statute of Limitations

       Under the Antiterrorism and Effective Death Penalty Act of 1996, petitioners have

one year to file a petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). The limitations

period runs from the latest of four dates:

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;


                                              6
     0:19-cv-03087-DCC        Date Filed 08/19/20     Entry Number 78      Page 7 of 11




              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws
              of the United States is removed, if the applicant was
              prevented from filing by such State action;

              C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has been
              newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

Id. § 2244(d)(1)(A)–(D). However, the statute tolls the limitations period during the time

“a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” Id. § 2244(d)(2).

       An application for post-conviction or other collateral review is not properly filed if

the application is untimely under state law. Pace v. DiGuglielmo, 544 U.S. 408, 414

(2005) (“When a post conviction petition is untimely under state law, ‘that [is] the end of

the matter’ for purposes of § 2244(d)(2).” (alteration in original)). In Pace, the United

States Supreme Court held that time limits on filing applications for post-conviction or

collateral review are filing conditions, no matter the form of the time limit. Id. at 417.

Therefore, if an application for post-conviction or collateral review is barred by a state

statute of limitations, statutory tolling under § 2244(d)(2) does not apply because the

application was not properly filed.




                                              7
     0:19-cv-03087-DCC        Date Filed 08/19/20     Entry Number 78         Page 8 of 11




       The Supreme Court has recognized that the limitations period may be equitably

tolled if the petitioner shows (1) he has been diligently pursuing his rights and (2) some

extraordinary circumstance stood in his way, preventing him from timely filing his habeas

petition. Holland v. Florida, 560 U.S. 631, 648 (2010) (quoting Pace, 544 U.S. at 418).

Therefore, “specific circumstances . . . could warrant special treatment in an appropriate

case” such that the limitations period is not strictly applied. Id. at 650.

                                        DISCUSSION

       In Respondent’s Return and Memorandum, he argues that the Petition is time-

barred. The Magistrate Judge engaged in a thorough analysis of Petitioner’s various

filings and determined that the Petition is untimely. However, in his objections to the

Report, Petitioner provided a copy of a pro se Petition for Habeas Corpus Relief to the

Supreme Court of South Carolina and the order of that court denying the Petition. ECF

No. 65-1. In his Reply, Respondent explains that he was unable to find the filing in the

C-Track database; however, Respondent contacted the Clerk of Court for the Supreme

Court of South Carolina who confirmed that the Petition was filed and ruled upon.

Accordingly, Respondent concedes that the Petition filed in this Court is timely.

Therefore, the Court will turn to the merits of Petitioner’s claim.

       Petitioner raises one ground in his Petition, as follows:

GROUND ONE:           Actual Innocence

Supporting facts:     Two affidavit, a witness testimony at post-conviction relief, and
                      another witness that will testify to me being over two and a half hours

                                               8
      0:19-cv-03087-DCC     Date Filed 08/19/20     Entry Number 78      Page 9 of 11




                    away. My own declaration of innocence at the sentencing phase of
                    my trial.

                    1) Witness at post-conviction relief. (PCRT, i7, L2–T18, Lt2)
                    2) My declaration (T.327, L3–6)

ECF No. 1 at 5. Petitioner attached an affidavit from Marie Moore, which provided,

             I Marie Moore reside in Sumter SC.

             2) I know Dantae Stukes, he is my son. I am familiar with his
             case. Had I been subpoenaed at his PCR, I would have
             testified to Dantae staying with us the first six or seven months
             of 2009 on thurs. nite due to the fact he had to be at work early
             on fri. Dantae will call when he is about to the house for
             Eugene to open the door. Prior to Dantae going to bed he
             inquire about his grandmother to me whom was very ill at the
             time whom lived in New York.

             3) I redacted my address and phone number. I will provide
             both upon the request of the court.

ECF No. 1-1. Petitioner also attached an affidavit from William C. Harrison, which

provides,

             To Whom it May Concern:

             During the first six months of 2009, I frequented an
             establishment called Imperial Fine Foods and Dining. the
             majority of my visits took place there on Thursday evenings.
             I used to see Dontae Stukes in the venue and we spent time
             there fellowshiping along with others. It seem to be both of
             our best days for meeting and we always had a good time
             discussing life and many social issues.

Id.


                                            9
    0:19-cv-03087-DCC       Date Filed 08/19/20    Entry Number 78      Page 10 of 11




       Federal habeas relief is available only on claims involving a “violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254 (a). A claim of

actual innocence does not present a recognized question of federal law. Herrera v.

Collins, 506 U.S. 390, 400 (1993) (“Claims of actual innocence based on newly

discovered evidence have never been held to state a ground for federal habeas relief

absent an independent constitutional violation occurring in the underlying state criminal

proceeding.”). Given that a freestanding claim of actual innocence has not been

specifically recognized by the Supreme Court, the petitioner's claim of actual innocence

should not be considered cognizable in federal habeas. McQuiggin v. Perkins, ___ U.S.

____, 133 S. Ct. 1924, 1931 (2013) (“We have not resolved whether a prisoner may be

entitled to habeas relief based on a freestanding claim of actual innocence.”). 2

                                     CONCLUSION

       Therefore, the Court respectfully declines to adopt in part the Report of the

Magistrate Judge. The Court declines to adopt the entirety of Report with respect to her

analysis of the statute of limitations because the information available to the Court has

changed and not as a result of any flaw in the Magistrate Judge's reasoning.

Respondent’s motion for summary judgment [44] is GRANTED and the Petition is




       2The Court notes that in his sur-reply, Petitioner argues that a free-standing claim
of actual innocence is permitted under the South Carolina Constitution. ECF No. 71 at 2.
However, errors under the South Carolina Constitution or Code do not entitle Petitioner
to federal habeas relief.
                                            10
    0:19-cv-03087-DCC         Date Filed 08/19/20    Entry Number 78       Page 11 of 11




DENIED. The Court adopts the recommendation of the Magistrate Judge with respect to

the remaining motions. Petitioner’s motion for summary judgment [55] is DENIED and all

other motions [12, 16, 45] are FOUND as MOOT.

                          CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c) (2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c) (3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is DENIED.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
August 19, 2020
Spartanburg, South Carolina



                                              11
